UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-7887


SHAWN A. CLARK,

                   Petitioner - Appellant,

             v.

WARDEN MCCORMICK CORRECTIONAL INSTITUTION,

                   Respondent – Appellee,

             and

STATE OF SOUTH CAROLINA,

                   Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:07-cv-01755-TLW)


Submitted:    January 15, 2009                 Decided:   January 23, 2009


Before MOTZ and       SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shawn A. Clark, Appellant Pro Se. Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Shawn A. Clark seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                     28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2000).          A    prisoner    satisfies      this

standard   by    demonstrating         that      reasonable    jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                         Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We   have    independently          reviewed    the   record    and

conclude      that    Clark      has   not       made    the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court     and    argument        would   not   aid   the   decisional

process.

                                                                            DISMISSED



                                             3